Citation Nr: 0032047	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  98-19 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a post operative 
left knee disorder. 

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for a left wrist 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from October 1995 to January 
1998. 

The appeal arises from the June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, in pertinent part, denying service 
connection for a left knee condition, status post 
arthroscopy; bilateral pes planus; migraine headaches; a 
right shoulder condition; and a left wrist condition.  

The Board in May 1999 remanded these claims for a hearing 
before a hearing officer at the RO, pursuant to a request by 
the veteran in April 1999.  The veteran testified before a 
hearing officer at the RO in September 1999.  A transcript of 
that hearing is included in the claims folder.  The case was 
thereafter returned to the Board for further consideration.  

The Board notes that the veteran in April 2000, submitted a 
notice of disagreement with the March 2000 RO decision 
denying an increased rating for gastroesophageal reflux 
disease.  A Statement of the Case was issued as to that claim 
in May 2000.  The claims folder contains no substantive 
appeal perfecting the veteran's appeal as to that issue.  
Accordingly, that claim is not currently on appeal for Board 
review.  38 C.F.R. § 20.200 (2000).


REMAND

Service connection may be granted for a disability which is 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110 (West 1991).  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is clear and unmistakable evidence that the 
increase in severity is due to the natural progress of the 
disease.  38 C.F.R. § 3.306(a) (2000).  

Left Knee

The claims folder contains private treatment records for pain 
in both knees beginning in October 1990, with complaints of 
both knees subjectively being weak, popping, and locking at 
that time.  The veteran underwent left knee arthroscopy in 
August 1992 with resection of the medial patella plica.  Upon 
treatment in May 1994 it was noted that the veteran had 
occasional pain in the left knee.  

Upon service enlistment examination in July 1994 it was noted 
that the veteran had undergone arthroscopy of the left knee 
in 1992.   Upon consultation examination in July 1994 
associated with the veteran's service enlistment, the 
veteran's history was noted and he reported having no 
problems currently.  On physical examination, there was full 
range of motion of the left knee without tenderness, 
effusion, instability, apprehension, or atrophy.  The 
examiner assessed status post 1992 arthroscopy of the left 
knee to resect the medial plica, prognosis good.  

The veteran's service medical records show no treatment for 
the veteran's left knee disorder.  They reveal that the 
veteran was placed on a limited duty profile based on his 
right knee, not his left, in October 1996.  In an October 
1996 inservice physical therapy consultation, a history was 
noted of left knee arthroscopy in August 1992 with a small 
medial plica resection, no chondromalacia, and minimal 
fibrillation of the trochanter groove.  At the October 1996 
consultation, the veteran then complained of only slight left 
knee pain on long runs of greater than eight miles, or with 
extreme cold.  The veteran's complaints of significant 
disability at that time were related to the right knee.  

In a service separation report of medical history in June 
1997, the veteran complained of left knee pain with rejection 
from the U.S. Air Force due to arthritis in the left knee.

On VA examination in March 1998, a history was noted of left 
knee pain beginning in 1991 with arthroscopy in 1992 and 
persistent pain thereafter, with worsening pain since 1997.  
At the examination the veteran complained of intermittent 
left knee pain.  He was noted to use no knee brace.  On 
examination, the left knee had painless range of motion from 
zero to 140 degrees.  There was no effusion or atrophy.  The 
anterior cruciate ligament, the posterior cruciate ligament, 
the medial collateral ligament, and the lateral collateral 
ligament were all completely intact.  There was moderate 
crepitus of the patellofemoral joint but no evidence of 
maltracking.  Arthroscopy port holes were well-healed without 
evidence of infection. The examiner noted that X-rays showed 
no evidence of degenerative changes in the knee.  The 
examiner assessed tendonitis and soft tissue damage with no 
current disability of the left knee.  

March 1998 and September 1998 VA X-rays showed a normal left 
knee.  

The veteran testified at a September 1999 hearing before a 
hearing officer at the RO, that his left knee disorder 
resolved prior to service, and that he injured his left knee 
in service in early 1996 during physical training, with a 
persistent left knee disorder including constant pain and 
swelling, and occasional stiffness or locking since that 
time.  He testified that he was treated at a clinic at Fort 
Benning Georgia, while assigned to the 104th Transportation 
Company, and that he was then given Ibuprofen as treatment, 
without any X-rays taken.  He testified that following the 
injury he was given a 30 day profile including no running and 
no jumping.  He testified that the Ibuprofen treatment 
continued during the remainder of his period of service.  He 
added that he was still taking that medication.  He testified 
that following service he received treatment for his left 
knee at the VA medical center in Charleston, South Carolina.  
He added that a VA physician at that facility, Dr. Gibson, 
had said that his left knee disorder could have been 
aggravated in service.  

In this case, based on the veteran's testimony, the veteran's 
left knee disorder may have been aggravated in service, and 
an examination and medical opinion may assist in 
substantiating the claim.  The VA examiner in March 1998 
provided no such medical opinion as to service aggravation of 
the veteran's left knee disorder.  Accordingly, remand for an 
additional VA examination is required.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).
 
Bilateral Pes Planus

The veteran's service enlistment examination in July 1994 
noted that the veteran had moderate, asymptomatic pes planus.  
Service medical records show no complaints, findings, or 
treatment for pes planus. 

At a VA examination in March 1998, the veteran reported 
problems with pes planus since basic training, though he had 
received no treatment for the disorder.  He complained of 
occasional pain which required him to sit down.  Upon 
examination, there was mild to moderate pes planus 
bilaterally with normal sensation in all dermatomal patterns.  
There was full range of motion of the hind foot, mid foot, 
and distal foot.  There was diffuse pain along the bilateral 
arches.  The examiner assessed diffuse arch pain with no 
evidence of degenerative changes.  The examiner added that 
this was mild disability based on pain in activities of daily 
living.  

March 1998 and September 1998 VA X-rays show normal feet 
bilaterally without bony, joint or soft tissue abnormalities.  

At the September 1999 RO hearing, the veteran testified to 
aggravation of his bilateral pes planus in service, with 
development of related difficulties approximately nine months 
to a year into service and his placement on permanent profile 
for the condition.  He testified that he had no difficulties 
with pes planus prior to service and that he was unaware that 
he had flat feet prior to service.  He testified, in effect, 
that he had onset of the pes planus while standing in 
formation in the 104th Transportation Company, when he 
suddenly had sharp pains through both feet.  He testified 
that he sought treatment at that time but was told that he 
merely had muscle tension in his feet and was not given 
anything for the pain.  He testified that the pain in his 
feet continued from that time and has grown more severe.  He 
testified that he was a truck driver in service and this 
required that he constantly get up and down and in and out of 
the trucks and trailers. 

The Board notes inconsistency between the veteran's 
statements related to his pes planus noted by the VA examiner 
in March 1998, and those made by the veteran at his September 
1999 hearing.  At the examination the  veteran reported not 
having sought treatment for the disorder, whereas at the 
hearing the veteran reported being placed on a limited duty 
profile due to the disorder.  The service medical records 
show that the veteran was placed on limited duty profile 
because of his right knee, not his feet, and, as noted above, 
contain no record of complaints or treatment for pes planus.  
There is no indication other than the veteran's own 
statements that the his bilateral pes planus increased in 
severity during his period of service.  However, the VA 
examiner in March 1998 did not comment as to service 
aggravation of the veteran's bilateral pes planus, and it is 
possible that a VA examiner will arrive at the conclusion 
that the veteran's bilateral pes planus was aggravated in 
service, thus substantiating the veteran's claim.  
Accordingly, remand for an additional VA examination is 
required.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).

Migraine Headaches

In a service separation report of medical history in June 
1997, the veteran complained of migraine headaches.  

At a March 1998 VA neurological examination, the veteran 
complained of headaches beginning five to six years prior, 
occurring at any time of day, and building progressively to 
the point that they became extremely severe and debilitating 
in activities of daily living, with associated photophobia.  
He reported that the headaches had an average frequency of 
once per week.  He reported that when the headaches occurred 
Motrin would allow him to sleep, and the headache would 
resolved upon awakening.  On examination, the examiner 
identified trigger points in the left cervical spine along 
the trapezius and the sternocleidomastoid.  The examiner 
assessed "muscle tension headaches with occasional 
migrainous associated symptoms."

In an October 1998 notice of disagreement, the veteran 
contended that his migraine headaches began after his return 
from the National Training Center in California, not in 
childhood.  

At a September 1999 RO hearing, the veteran testified to the 
presence of migraine headaches, diagnosed as severe cluster 
migraine headaches, since service in November 1996.  He 
testified that that his migraines began in service 
immediately after an off-road mission with driving over very 
rough terrain.  He testified that he sought medical attention 
at that time but was then told that it was only a whiplash-
type injury.  He testified that he currently had the 
headaches approximately once per month.  He added that during 
these headache incidents his vision became blurry and he had 
intolerance to noise.  He added that the headaches lasted 
anywhere from one to 24 hours.  He testified that post 
service, Dr. Gibson, a VA physician, diagnosed the migraine 
headaches in mid 1998.  

A review of the claims folder reflects that all VA treatment 
records from VAMC Charleston, South Carolina, from the 
veteran's separation from service in January 1998, through 
October 1999, were obtained and associated with the claims 
folder.  While these records included treatment by Dr. Gibson 
for various complaints, they included no treatment by Dr. 
Gibson for headaches.  

The March 1998 VA examiner provided no opinion as to the 
etiology of the veteran's headaches as related to service.  
Accordingly, because such an opinion may potentially 
substantiate the veteran's claim, remand for an additional VA 
examination is necessary.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).




Right Shoulder

The veteran's service medical records contain no records of 
treatment for a right shoulder disorder.  Upon a service 
separation report of medical history in June 1997, the 
veteran complained of a "trick" right shoulder.  

At a VA examination in March 1998, the veteran reported 
gradual increase in right shoulder pain throughout basic 
training, though he had no treatment at that time.  He also 
reported no history of right shoulder dislocation.  He 
complained of current pain in the anterior and posterior 
right shoulder two times per week, for which he took 
Ibuprofen.  Upon examination, the veteran could elevate the 
right shoulder to 170 degrees, externally rotate to 85 
degrees, and abduct to 95 degrees.  The comment about 
internal rotation was unclear.  There was no evidence of 
atrophy about the shoulder, and potentially affected areas 
were neurovascularly intact.  However, there was a positive 
impingement sign and positive pain on palpation of the 
biceps.  The examiner assessed evidence of biceps tendonitis 
and impingement sign.  However, based on the veteran's good 
strength and range of motion, the examiner assessed that 
there was no disability.  

A June 1998 VA outpatient treatment report noted a history of 
right shoulder dislocation in 1997.  The veteran complained 
of current instability.  On examination, a right shoulder was 
without swelling and had full range of motion.  

VA X-rays in March 1998 and September 1998 showed a normal 
right shoulder.

At a September 1999 RO hearing, the veteran testified to 
significant difficulties with his right shoulder, with 
significant loss of use of the right upper extremity.  He 
testified that these difficulties began in approximately 
October 1997, just prior to separation from service, when a 
noncommissioned officer stepped on his shoulder, dislocating 
it, while he was performing push-ups in the course a 
reprimand at Fort Benning, Georgia.  He testified that he 
then sought treatment at TMC #1, where only a pulled muscle 
was assessed and he was given Ibuprofen, with no X-rays 
taken.  He testified that at the time there was a lot of 
swelling and limitation of motion of the shoulder.  He 
testified that currently it was very hard for him to lift 
more than 35 or 40 pounds, and that he had limited range of 
motion and rapid fatigue of the shoulder.  He added that 
though he had been examined by the VA, they found nothing 
wrong except pain. 

The Board notes that the history provided by the veteran at 
the March 1998 VA examination - of gradual increase in right 
shoulder pain during basic training with no history of 
dislocation - is inconsistent with his testimony in September 
1999 of a right shoulder disorder beginning with a 
dislocation under the foot of a noncommissioned officer in 
approximately October 1997.  However, the March 1998 VA 
examiner provided no opinion as to the etiology of the right 
shoulder disorder as related to service.  Because it is 
possible that a VA examination with such a medical opinion 
may assist the veteran in substantiating this claim, remand 
is required.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).

Left Wrist

At a March 1998 VA orthopedic examination, the veteran 
reported injuring his left wrist while doing push-ups in 
1997, with casting and bracing of the wrist for two months, 
though without other therapy.  He reported that he does not 
currently have wrist pain with activities of daily living.  
Upon examination, the left wrist had full range of motion, 
with extension to 85 degrees and flexion to 45 degrees, which 
was the same range of motion as demonstrated in the right 
wrist.  There was pain at full extension along the dorsum of 
the extensor longus, which the examiner noted was consistent 
with tendonitis.  X-rays showed no evidence of degenerative 
changes in the left wrist.  However, there was a mild 
decrease in joint space of the radioscaphoid joint, though 
with normal alignment of the carpal bones and no evidence of 
osteophytes.  The examiner noted that the veteran had left 
wrist pain.  It was further stated that he had posterior 
tendon tendonitis.  However, based on the demonstrated good 
strength and range of motion, the examiner assessed that 
there was no disability attributable to the posterior tendon 
tendonitis.  

In a June 1998 VA outpatient treatment, a history of a left 
wrist ganglion in 1997 was noted, and upon examination there 
was a possible ganglion of the left wrist.  

VA X-rays in September 1998 showed a normal left wrist.  

At the September 1999 RO hearing the, veteran testified that 
his left wrist was injured in service the same day in October 
1997 that his right shoulder was injured, also because of 
being pushed down by the foot of a noncommissioned officer.  
He testified that because TMC #1 did not know what to do with 
his wrist he was referred to Dr. Furnacola, an orthopedist at 
the Martin Army Community Hospital at Fort Benning, who said 
that there was a fracture in the wrist as well as a possible 
calcium cyst.  The veteran testified that Dr. Furnacola 
placed him in a wrist cast and continued to treat him until 
shortly prior to his separation from service.  

It is unclear from the record whether records of 
hospitalization at Martin Army Community Hospital in October 
1997 were requested.  Because there is a possibility that 
such records would aid in substantiating the veteran's claim, 
they must be obtained.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A).  Thereafter, the 
veteran should be afforded a VA examination for an opinion as 
to the etiology of a left wrist disorder as related to 
service.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his left knee 
disorder, bilateral pes planus, migraine 
headaches, right shoulder disorder, and 
left wrist disorder since October 1999, 
and that he furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The RO should attempt to obtain 
service medical records of 
hospitalization at the Martin Army 
Community Hospital in October 1997 or 
thereafter for association with the 
claims folder.  Any responses received 
should be associated with the claims 
folder.

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and etiology of any 
current left knee disorder, bilateral pes 
planus, right shoulder disorder, and left 
wrist disorder.  The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  All clinical 
findings should be reported in detail.  
For each disorder identified of the right 
shoulder and left wrist, the examiner 
must provide an opinion as to whether it 
is at least as likely as not that the 
disorder developed in service or resulted 
from an injury in service.   For 
bilateral pes planus and a left knee 
disorder, post operative status, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disorder increased in severity 
during service. 

4.  The veteran should be afforded a 
neurological examination to determine the 
nature and etiology of any current 
migraine headache disorder.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  
All clinical findings should be reported 
in detail.  The examiner must provide an 
opinion as to whether it is at least as 
likely as not that migraine headaches 
developed during service, or is otherwise 
related to service.  

5.  Thereafter, the RO must review the 
claims folder and ensure that all the 
aforementioned development actions have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

6.  Thereafter, the RO should 
readjudicate the remanded issues.  If the 
determinations remain adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

